PER CURIAM.
Travis Thompson appeals the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court. See United States v. Thompson, Nos. CR-98-722-3; CA-00-3416-20 (D.S.C. Nov. 8, 2000).* We dispense with *221oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We recently held in United States v. Sanders, 247 F.3d 139 (4lh Cir.2001), that the new rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) is not retroactively applicable to cases on collateral review. Accordingly, Thompson’s Apprendi claim is not cognizable.